Exhibit 10.1

FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT

FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT (this “First Amendment”), dated
as of October 13, 2006, among CONSOLIDATED CONTAINER HOLDINGS LLC, a Delaware
limited liability company (“Holdings”), CONSOLIDATED CONTAINER COMPANY LLC, a
Delaware limited liability company (the “Borrower”), the Banks party hereto and
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent. Unless otherwise
indicated, all capitalized terms used herein and not otherwise defined shall
have the respective meanings provided such terms in the Credit Agreement
referred to below.

W I T N E S S E T H :

WHEREAS, Holdings, the Borrower, various lending institutions party thereto (the
“Banks”) and the Administrative Agent are parties to a Credit Agreement, dated
as of May 20, 2004 (as amended, modified and/or supplemented to, but not
including, the date hereof, the “Credit Agreement”); and

WHEREAS, subject to the terms and conditions of this First Amendment, the
parties hereto wish to amend and/or waive certain provisions of the Credit
Agreement as herein provided;

NOW, THEREFORE, IT IS AGREED:

I. Amendments to Credit Agreement.

1. Section 1.01 of the Credit Agreement is hereby amended by deleting clause
(a) of said Section in its entirety and inserting the following new clause
(a) in lieu thereof:

“(a) Subject to and upon the terms and conditions set forth herein, each Bank
with an Initial Term Loan Commitment severally agrees to make on the Initial
Borrowing Date a term loan or term loans (each, an “Initial Term Loan” and,
collectively, the “Initial Term Loans”) to the Borrower, which Initial Term
Loans: (i) shall be incurred pursuant to a single drawing on the Initial
Borrowing Date; (ii) except as hereinafter provided, shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
or Eurodollar Loans, provided that all Initial Term Loans made on the Initial
Borrowing Date shall initially be made as Base Rate Loans; (iii) shall be
denominated in Dollars; and (iv) shall not exceed for any such Bank at the time
of incurrence thereof on the Initial Borrowing Date that aggregate principal
amount as is equal to the Initial Term Loan Commitment of such Bank as in effect
on the Initial Borrowing Date (before giving effect to the termination thereof
pursuant to Section 3.03(a)). Once repaid, Initial Term Loans incurred hereunder
may not be reborrowed.”.



--------------------------------------------------------------------------------

2. Section 1.01 of the Credit Agreement is hereby further amended by inserting
the following new clause (d) at the end of said Section:

“(d) Subject to Section 1.15 and the other terms and conditions set forth
herein, each Bank with an Incremental Term Loan Commitment severally agrees to
make a term loan or term loans (each, an “Incremental Term Loan” and,
collectively, the “Incremental Term Loans”) to the Borrower, which Incremental
Term Loans: (i) shall be incurred by the Borrower pursuant to a single drawing
on the respective Incremental Term Loan Borrowing Date (which date, in any
event, shall be the date of the effectiveness of the applicable Incremental Term
Loan Commitment Agreement pursuant to which such Incremental Term Loans are to
be made); (ii) shall be denominated in Dollars; (iii) in the case of Same
Tranche Incremental Term Loans, shall be added to the then outstanding
Borrowings of Initial Term Loans as provided in Section 1.15(c), (iv) in the
case of Separate Tranche Incremental Term Loans, except as hereinafter provided,
shall, at the option of the Borrower, be incurred and maintained as, and/or
converted into, Base Rate Loans or Eurodollar Loans, provided, that, except as
otherwise specifically provided in Section 1.10(b), all Separate Tranche
Incremental Term Loans of a given Tranche made as part of the same Borrowing
shall at all times consist of Incremental Term Loans of the same Type; and
(v) shall be made by each such Bank in that aggregate principal amount which
does not exceed the Incremental Term Loan Commitment of such Bank on the
respective Incremental Term Loan Borrowing Date. Once repaid, Incremental Term
Loans incurred hereunder may not be reborrowed.”.

3. Section 1.03(a) of the Credit Agreement is hereby amended by deleting the
text “Term Loans” appearing in said Section and inserting the text “Initial Term
Loans, Incremental Term Loans” in lieu thereof.

4. Section 1 of the Credit Agreement is hereby further amended by inserting
therein the following new Section 1.15:

“1.15 Incremental Term Loan Commitments. (a) The Borrower shall have the right
to request that one or more Banks (and/or one or more other Persons which will
become Banks as provided below) provide Incremental Term Loan Commitments and,
subject to the terms and conditions contained in this Agreement, make
Incremental Term Loans pursuant thereto; it being understood and agreed,
however, that (i) no Bank shall be obligated to provide an Incremental Term Loan
Commitment as a result of any such request by the Borrower, and until such time,
if any, as such Bank has agreed in its sole discretion to provide an Incremental
Term Loan Commitment and executed and delivered to the Administrative Agent an
Incremental Term Loan Commitment Agreement as provided in clause (b) of this
Section 1.15, such Bank shall not be obligated to fund any Incremental Term
Loans, (ii) any Bank (or, in the circumstances contemplated by clause
(viii) below, any other Person which will qualify as an Eligible Transferee) may
so provide an Incremental Term Loan Commitment without the consent of any other
Bank, (iii) each provision of Incremental Term

 

-2-



--------------------------------------------------------------------------------

Loan Commitments pursuant to this Section 1.15 on a given date shall be in a
minimum aggregate amount (for all Banks (including in the circumstances
contemplated by clause (viii) below, Eligible Transferees who will become
Banks)) of at least $5,000,000 and in integral multiples of $1,000,000 in excess
thereof (provided that the initial provision of Incremental Term Loan
Commitments shall be in a minimum aggregate amount of at least $25,000,000 and
in integral multiples of $1,000,000 in excess thereof), (iv) the aggregate
amount of all Incremental Term Loans permitted to be incurred pursuant to this
Section 1.15 shall not exceed $50,000,000, (v) at the Borrower’s option,
Incremental Term Loans may be (x) added to and become part of the existing
Tranche of Initial Term Loans for all purposes hereunder (such Incremental Term
Loans, “Same Tranche Incremental Term Loans”) or (y) incurred as a separate
Tranche of Term Loans (such Incremental Term Loans, “Separate Tranche
Incremental Term Loans”), (vi) if incurred as Separate Tranche Incremental Term
Loans, such Incremental Term Loans shall have the same terms as the Initial Term
Loans; provided, however, that (I) the maturity and amortization of such
Separate Tranche Incremental Term Loans may differ, so long as such Separate
Tranche Incremental Term Loans shall have (a) an Incremental Term Loan Maturity
Date of no earlier than the Term Loan Maturity Date and (b) a Weighted Average
Life to Maturity of no less than the Weighted Average Life to Maturity as then
in effect for the Initial Term Loans and (II) the “interest rate” for such
Separate Tranche Incremental Term Loans as of the Incremental Term Loan
Borrowing Date therefor (which, for such purposes only, shall be determined by
the Administrative Agent and deemed to include all upfront or similar fees or
original issue discount (amortized over the life of such Separate Tranche
Incremental Term Loans) payable to all Banks providing such Incremental Term
Loans, but exclusive of any arrangement, structuring or other fees payable in
connection therewith that are not shared with all Banks providing such Separate
Tranche Incremental Term Loans) may exceed the “interest rate” then applicable
to the Initial Term Loans if the Applicable Margin for (1) the Initial Term
Loans and (2) each then outstanding Separate Tranche Incremental Term Loans is
(or are) increased to the Applicable Increased Term Loan Rate with respect
thereto, (vii) each Incremental Term Loan Commitment Agreement shall specify
whether the respective Incremental Term Loans shall constitute Same Tranche
Incremental Term Loans or Separate Tranche Incremental Term Loans (and, if
Separate Tranche Incremental Term Loans, the maturity and amortization (if any)
with respect thereto and interest rates and fees applicable thereto, (viii) if,
after the Borrower has requested the then existing Banks (other than Defaulting
Banks) to provide Incremental Term Loan Commitments pursuant to this
Section 1.15, the Borrower has not received Incremental Term Loan Commitments in
an aggregate amount equal to that amount of Incremental Term Loan Commitments
which the Borrower desires to obtain pursuant to such request (as set forth in
the notice provided by the Borrower as provided below), then the Borrower may
request Incremental Term Loan Commitments from Persons reasonably acceptable to
the Administrative Agent which would qualify as Eligible Transferees hereunder
in an aggregate amount equal to such deficiency, provided that any such
Incremental

 

-3-



--------------------------------------------------------------------------------

Term Loan Commitment provided by any such Eligible Transferee which is not
already a Bank shall be in a minimum amount (for such Eligible Transferee) of at
least $1,000,000 and (ix) all actions taken by the Borrower pursuant to this
Section 1.15 shall be done in coordination with the Administrative Agent.

(b) In connection with any provision of Incremental Term Loan Commitments
pursuant to this Section 1.15, the Borrower, the Administrative Agent and each
such Bank or other Eligible Transferee (each, an “Incremental Term Loan Bank”)
which agrees to provide an Incremental Term Loan Commitment shall execute and
deliver to the Administrative Agent an Incremental Term Loan Commitment
Agreement, with (x) the effectiveness of such Incremental Term Loan Bank’s
Incremental Term Loan Commitment to occur upon delivery by all of the parties
thereto of such Incremental Term Loan Commitment Agreement to the Administrative
Agent and (y) the incurrence of Incremental Term Loans pursuant thereto to occur
on the date of such effectiveness, subject to (A) the payment of any fees
required in connection therewith (including, without limitation, any agreed upon
up-front or arrangement fees owing to the Administrative Agent) and (B) the
satisfaction of the Incremental Term Loan Commitment Requirements and any other
conditions precedent that may be set forth in such Incremental Term Loan
Commitment Agreement as of the respective Incremental Term Loan Borrowing Date.
The Administrative Agent shall promptly notify each Bank as to the effectiveness
of each Incremental Term Loan Commitment Agreement, and at such time
(i) Schedule I shall be deemed modified to reflect the Incremental Term Loan
Commitments of such Incremental Term Loan Banks and (ii) to the extent requested
by any Incremental Term Loan Bank, Term Notes will be issued at the Borrower’s
expense, to such Incremental Term Loan Bank, in conformity with the requirements
of Section 1.05 (with appropriate modification) to the extent needed to reflect
the new Incremental Term Loans made by such Incremental Term Bank.

(c) Incremental Term Loans incurred as Separate Tranche Incremental Term Loans
shall constitute a new Tranche, which shall be separate and distinct from the
existing Tranches pursuant to this Agreement (with a designation which may be
made in letters (i.e., A, B, C, etc.), numbers (1, 2, 3, etc.) or a combination
thereof (i.e., A-1, A-2, A-3, B-1, B-2, B-3, C-1, C-2, C-3, etc.). In connection
with each incurrence of Same Tranche Incremental Term Loans pursuant to
Section 1.01(d), the Banks and the Borrower hereby agree that, notwithstanding
anything to the contrary contained in this Agreement, (i) Same Tranche
Incremental Term Loans incurred on each Incremental Term Loan Borrowing Date
shall be added to (and thereafter be deemed to constitute a part of for all
purposes, including as to the rate of interest applicable thereto) each existing
Borrowing of Initial Term Loans on a pro rata basis as provided in clause
(ii) below and (ii) in connection with each incurrence of Same Tranche
Incremental Term Loans pursuant to Section 1.01(d), the Administrative Agent
shall (and is hereby authorized to) take all appropriate actions to ensure that
all outstanding Same Tranche Incremental Term Loans are allocated to Borrowings
on a pro rata basis for all Initial Term Loans, even though as a result thereof
such new Same

 

-4-



--------------------------------------------------------------------------------

Tranche Incremental Term Loans (to the extent required to be maintained as
Eurodollar Loans) may effectively have a shorter Interest Period than the then
outstanding Borrowings of Initial Term Loans, and it is hereby agreed that, to
the extent the Same Tranche Incremental Term Loans are to be so incurred or
added to the then outstanding Borrowings of Initial Term Loans which are
maintained as Eurodollar Loans, the Banks that have made such Same Tranche
Incremental Term Loans shall be entitled to receive from the Borrower such
amounts, as reasonably determined by the respective Banks, to compensate them
for funding the various Same Tranche Incremental Term Loans during an existing
Interest Period (rather than at the beginning of the respective Interest Period,
based upon rates then applicable thereto). All determinations by any Bank
pursuant to the immediately preceding sentence shall, absent manifest error, be
final and conclusive and binding on all parties hereto.”.

5. Section 3.01 of the Credit Agreement is hereby amended by (i) redesignating
clause (e) of said Section as clause (f) of said Section, and (ii) inserting the
following new clause (e) immediately following clause (d) of said Section:

“(e) The Borrower shall pay to the Administrative Agent for distribution to each
Incremental Term Loan Bank such fees and other amounts, if any, as are specified
in the relevant Incremental Term Loan Commitment Agreement, with the fees and
other amounts, if any, to be payable on the respective Incremental Term Loan
Borrowing Date.”.

6. Section 3.03 of the Credit Agreement is hereby amended by deleting clause
(a) of said Section in its entirety and inserting the following new clause
(a) in lieu thereof:

“(a) (i) The Total Initial Term Loan Commitment (and the Initial Term Loan
Commitment of each Bank) shall be terminated on the Initial Borrowing Date after
giving effect to the making of Initial Term Loans on such date.

(ii) Each Incremental Term Loan Commitment made pursuant to an Incremental Term
Loan Commitment Agreement shall be terminated in its entirety on the respective
Incremental Term Loan Borrowing Date for such Incremental Term Loan Commitment
Agreement, in each case after giving effect to the making of Incremental Term
Loans on such date.”.

7. Section 4.02(b) of the Credit Agreement is hereby amended by deleting the
text thereof in its entirety and inserting in lieu thereof the following new
text:

“(b) (i) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 4.02, the Borrower shall be required to repay on each
date set forth below (to the extent any day set forth below is not a Business
Day then the required date of repayment shall be the immediately preceding
Business Day) the principal amount of Term Loans (excluding Separate Tranche
Incremental Term Loans), to the extent then outstanding, set forth below

 

-5-



--------------------------------------------------------------------------------

opposite such date (each such repayment as the same may be reduced as provided
in Sections 4.01 and 4.02, a “Term Loan Scheduled Repayment”):”

 

Term Loan Scheduled Repayment Date

   Amount

September 30, 2004

   $ 550,000

December 31, 2004

   $ 550,000

March 31, 2005

   $ 550,000

June 30, 2005

   $ 550,000

September 30, 2005

   $ 550,000

December 31, 2005

   $ 550,000

March 31, 2006

   $ 550,000

June 30, 2006

   $ 550,000

September 30, 2006

   $ 550,000

December 31, 2006

   $ 550,000

March 31, 2007

   $ 550,000

June 30, 2007

   $ 550,000

September 30, 2007

   $ 550,000

December 31, 2007

   $ 550,000

March 31, 2008

   $ 550,000

June 30, 2008

   $ 550,000

September 30, 2008

   $ 550,000

December 15, 2008

   $ 210,650,000

In addition, on each Incremental Term Loan Borrowing Date in respect of Same
Tranche Incremental Term Loans, each of the amounts set forth above shall be
increased by (i) in the case of each Term Loan Scheduled Repayment Date
thereafter to and including September 30, 2008, an amount which will result in
the Initial Term Loans being repaid by an amount equal to $550,000 on each Term
Loan Scheduled Repayment Date (prior to giving effect to any voluntary
prepayment or unscheduled mandatory repayment of Term Loans) and (ii) in the
case of the Term Loan Scheduled Repayment on December 15, 2008, an amount equal
to such Same Tranche Incremental Term Loans less the aggregate increases to the
Term Loan Scheduled Repayments pursuant to clause (i) above.

(ii) In addition to any other mandatory repayments pursuant to this
Section 4.02, the Borrower shall be required to make, with respect to Separate
Tranche Incremental Term Loans, to the extent then outstanding, scheduled
amortization payments of such Separate Tranche Incremental Term Loans on the
dates and in the principal amounts set forth in the respective Incremental Term
Loan Commitment Agreement (each such date, a “Scheduled Incremental Term Loan
Repayment Date”, and each such repayment, as the same may be reduced as provided
in Section 4.01 and 4.02, a “Scheduled Incremental Term Loan Repayment”).”.

 

-6-



--------------------------------------------------------------------------------

8. Section 7.08 of the Credit Agreement is hereby amended by deleting clause
(a) of said Section in its entirety and inserting the following new clause
(a) in lieu thereof:

“(a) (I) All proceeds of Initial Term Loans shall be used by the Borrower (i) to
effect the Transaction and (ii) to pay fees and expenses (including, without
limitation, cash restructuring expenses) related to the Transaction; provided,
that no more than $12,500,000 may be used on the Initial Borrowing Date for the
purposes set forth in clause (ii) above.

(II) The proceeds of Incremental Term Loans shall be utilized for the general
corporate purposes of the Borrower and its Subsidiaries (including, without
limitation, to finance Permitted Acquisitions and to pay fees and expenses in
connection therewith).”.

9. Section 8.01(d) of the Credit Agreement is hereby amended by deleting the
text “$5,000,000” appearing in Section and inserting the text “$15,000,000” in
lieu thereof.

10. Section 8.14 of the Credit Agreement is hereby amended by (i) deleting the
text “$10,000,000” appearing in clause (v) of said Section and inserting the
text “$15,000,000” in lieu thereof, (ii) deleting the text “the Effective Date”
appearing in clause (vi) of said Section and inserting the text “the First
Amendment Effective Date” in lieu thereof and (iii) deleting the text
“$25,000,000” appearing in clause (vi) of said Section and inserting the text
“$65,000,000” in lieu thereof.

11. Section 8 of the Credit Agreement is hereby amended by inserting the
following new Section 8.18 at the end of said Section:

“8.18 Mortgage Amendments; Certain Mortgages. Within 90 days following each
Incremental Term Loan Borrowing Date (in each case unless otherwise agreed by
the Collateral Agent), the Borrower shall deliver to the Collateral Agent, or
caused to be delivered to the Collateral Agent, (x) fully executed counterparts
of amendments (the “Mortgage Amendments”), in form and substance satisfactory to
the Administrative Agent, to each of the Mortgages, together with evidence that
counterparts of each of the Mortgage Amendments have been delivered to the title
company insuring the Lien on the Mortgages for recording in all places to the
extent necessary or desirable, in the judgment of the Collateral Agent,
effectively to maintain a valid and enforceable first priority mortgage lien on
the Mortgaged Properties in favor of the Collateral Agent for the benefit of the
Secured Creditors and (y) either endorsements to the existing Mortgage Policies
or new Mortgage Policies assuring the Collateral Agent that each Mortgage is a
valid and enforceable first priority mortgage lien on the respective Mortgaged
Properties, free and clear of all defects and encumbrances except Permitted
Encumbrances.”

12. Section 9.04 of the Credit Agreement is hereby amended by (i) deleting the
text “Initial Borrowing Date” appearing in clause (iv) of said Section and
inserting the text “First Amendment Effective Date” in lieu thereof,
(ii) deleting the text “Initial Borrowing Date”

 

-7-



--------------------------------------------------------------------------------

appearing in clause (xvii) of said Section and inserting the text “First
Amendment Effective Date” in lieu thereof and (iii) deleting the text
“10,000,000” appearing in clause (xvii) of said Section and inserting the text
“15,000,000” in lieu thereof.

13. Section 9.04 of the Credit Agreement is hereby further amended by inserting
at the end thereof the following:

“For purposes of determining compliance with this Section 9.04, in the event
that any item of proposed Indebtedness meets the criteria of more than one of
the categories above, the Borrower will be permitted to classify the item of
Indebtedness on the date of its incurrence, creation or assumption, or later
reclassify all or a portion of the item of Indebtedness, in any manner that
complies with this Section 9.04 and such item of Indebtedness shall be deemed to
have been incurred, created or assumed pursuant to only one of such categories.”

14. Section 9.05 of the Credit Agreement is hereby amended by (i) deleting the
text “$10,000,000” appearing in clause (viii) of said Section and inserting the
text “$15,000,000” in lieu thereof and (ii) deleting the text “the sum of
(a) $5,000,000 and (b) the amount of equity contributions made by Holdings to
the Borrower pursuant to clause (b) above” appearing in clause (ix) of said
Section and inserting the text “$15,000,000” in lieu thereof.

15. Section 9.15 of the Credit Agreement is hereby amended by deleting the text
“establish or create” appearing in clause (2) of the proviso of said Section and
inserting the text “establish, create or acquire” in lieu thereof.

16. The definition of “Consolidated EBITDA” appearing in Section 11 of the
Credit Agreement is hereby amended by (i) inserting the text “(x)” immediately
following the text “Consolidated EBIT, adjusted by” appearing in said definition
and (ii) inserting the text “and (y) deducting therefrom any non-cash gains
resulting from the Disclosed Matters (as defined in the First Amendment) to the
extent included in Consolidated EBIT for such period (provided that non-cash
gains resulting from the Disclosed Matters shall not be so deducted in respect
of the following fiscal quarters: (a) for the fiscal quarter ending
September 30, 2006, $2,865,000; (b) for the fiscal quarter ending December 31,
2006 $2,007,000; and (c) for the fiscal quarter ending March 31, 2007,
$949,000)” immediately following the text “minority interest expense deducted in
calculating Consolidated Net Income” appearing in said definition.

17. The definition of “Consolidated Net Income” appearing in Section 11 of the
Credit Agreement is hereby amended by inserting the text “and for purposes of
clause (ii) of the definition of ‘Incremental Term Loan Commitment
Requirements’” immediately following the text “9.09 and 9.10” appearing in said
definition.

18. The definition of “Credit Documents” appearing in Section 11 of the Credit
Agreement is hereby amended by inserting the text “, each Incremental Term Loan
Commitment Agreement” immediately following the text “each Security Document”
appearing in said definition.

 

-8-



--------------------------------------------------------------------------------

19. The definition of “Permitted Acquisition” appearing in Section 11 of the
Credit Agreement is hereby amended by (i) deleting the text “cash proceeds
received from a Borrowing of Revolving Loans” appearing in clause (A)(i) of the
proviso contained in said definition and inserting the text “cash (including
proceeds of Revolving Loans and Incremental Term Loans)” and (ii) inserting the
text “, or options or warrants to purchase common equity,” immediately following
the text “common equity” appearing in clause (A)(v) of the proviso contained in
clause (A) of said definition.

20. The definition of “Pro Forma Basis” appearing in Section 11 of the Credit
Agreement is hereby amended by deleting the first clause (y) thereof and
inserting in lieu thereof the following new clause (y):

“(y) the repayment of any Indebtedness (other than revolving Indebtedness,
except (a) to the extent permanently paid with other permitted Indebtedness and
(b) Revolving Loans the proceeds of which were used to finance Permitted
Acquisitions) or Qualified Preferred Equity after the first day of the relevant
Calculation Period as if such Indebtedness or Qualified Preferred Equity had
been repaid, retired or redeemed on the first day of the relevant Calculation
Period”.

21. The definition of “Pro Forma Basis” appearing in Section 11 of the Credit
Agreement is hereby further amended by deleting clause (i) thereof and inserting
in lieu thereof the following new clause (i):

“(i) all Indebtedness and Qualified Preferred Equity (A) covered by clause
(x) above (other than any such Indebtedness or Qualified Preferred Equity
repaid, retired or redeemed as provided in clause (y) above) incurred or issued
after the first day of the relevant Calculation Period (whether incurred to
finance a Permitted Acquisition, to refinance Indebtedness or otherwise) shall
be deemed to have been incurred or issued (and the proceeds thereof applied) on
the first day of the respective Calculation Period and remain outstanding
through the date of determination (and thereafter in the case of projections
pursuant to Section 8.14(v)) and (B) covered by clause (y) above repaid, retired
or redeemed after the first day of the relevant Calculation Period shall be
deemed to have been repaid, retired or redeemed on the first day of the
respective Calculation Period and remain repaid, retired or redeemed through the
date of determination (and thereafter in the case of projections pursuant to
Section 8.14(v));”.

22. Section 11 of the Credit Agreement is hereby further amended by (i) deleting
the definitions “Applicable Margin,” “Commitment”, “Term Loan”, “Term Loan
Commitment”, “Total Commitment”, “Total Term Loan Commitment” and “Tranche”
appearing therein in their entirety and (ii) inserting in the appropriate
alphabetical order the following new definitions:

“Applicable Increased Term Loan Rate” shall mean, at any time, with respect to
the Initial Term Loans or any then existing Separate Tranche Incremental Term
Loans owed by the Borrower at the time of the provision of any new Separate
Tranche Incremental Term Loans pursuant to Section 1.15 which is

 

-9-



--------------------------------------------------------------------------------

subject to an interest rate per annum that is more than 0.50% per annum less
than the interest rate applicable to such new Separate Tranche Incremental Term
Loans, the rate per annum (expressed as a percentage) determined by the
Administrative Agent (and notified to the Banks) as the rate per annum required
to cause the interest rate applicable to the Initial Term Loans or such then
existing Separate Tranche Incremental Term Loans owed by the Borrower to be
0.50% per annum less than the interest rate applicable to such newly-created
Separate Tranche Incremental Term Loans. Each determination of the “Applicable
Increased Term Loan Rate” shall be made by the Administrative Agent taking into
account the relevant factors outlined in clause (vi) of Section 1.15(a) and
shall be conclusive and binding on all Banks absent manifest error.

“Applicable Margin” shall mean a percentage per annum equal to (x) in the case
of Initial Term Loans (A) maintained as Base Rate Loans, 2.25%, and
(B) maintained as Eurodollar Loans, 3.25% (or, on and after the date of the most
recent incurrence of any Separate Tranche Incremental Term Loans which gives
rise to a determination of a new Applicable Increased Term Loan Rate, the
Applicable Increased Term Loan Rate); (y) in the case of any Separate Tranche
Incremental Term Loans, that percentage per annum set forth in, and calculated
in accordance with, Section 1.15 and the relevant Incremental Term Loan
Commitment Agreement (or, on and after the date of the most recent incurrence of
any additional Separate Tranche Incremental Term Loans which gives rise to a
determination of a new Applicable Increased Term Loan Rate, the Applicable
Increased Term Loan Rate); and (z) in the case of Revolving Loans (A) maintained
as Base Rate Loans, 2.75%, and (B) maintained as Eurodollar Loans, 3.75%.

“Commitment” shall mean any of the commitments of any Bank, i.e., whether an
Initial Term Loan Commitment, an Incremental Term Loan Commitment or a Revolving
Loan Commitment.

“First Amendment” shall mean the First Amendment to Credit Agreement, dated as
of October 13, 2006, among Holdings, the Borrower, the Banks party thereto and
the Administrative Agent.

“First Amendment Effective Date” shall have the meaning provided in the First
Amendment.

“Incremental Term Loan” shall have the meaning provided in Section 1.01(d).

“Incremental Term Loan Bank” shall have the meaning provided in Section 1.15(b).

“Incremental Term Loan Borrowing Date” shall mean each date on which the
Borrower incurs Incremental Term Loans pursuant to Section 1.01(d), which date
shall be the date of the effectiveness of the Incremental Term Loan

 

-10-



--------------------------------------------------------------------------------

Commitment Agreement pursuant to which such Incremental Term Loans are to be
made.

“Incremental Term Loan Commitment” shall mean, for each Incremental Term Loan
Bank, the commitment of such Incremental Term Loan Bank to make Incremental Term
Loans pursuant to Section 1.01(d) on a given Incremental Term Loan Borrowing
Date, as such commitment is set forth in the Incremental Term Loan Commitment
Agreement delivered pursuant to Section 1.15(b) and as same may be terminated
pursuant to Sections 3.03 and/or 10.

“Incremental Term Loan Commitment Agreement” shall mean an Incremental Term Loan
Commitment Agreement substantially in the form of Exhibit M (appropriately
completed).

“Incremental Term Loan Commitment Requirements” shall mean, with respect to any
incurrence of Incremental Term Loans on a given Incremental Term Loan Borrowing
Date, the satisfaction of each of the following conditions: (i) no Default or
Event of Default then exists or would result therefrom (for purposes of such
determination, assuming the relevant Incremental Term Loans in an aggregate
principal amount equal to the full amount of Incremental Term Loan Commitments
then requested or provided had been incurred, and the proposed Permitted
Acquisition (if any) to be financed with the proceeds of such Loans had been
consummated, on such Incremental Term Loan Borrowing Date, as the case may be)
and all of the representations and warranties contained herein and in the other
Credit Documents are true and correct in all material respects at such time
(unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), (ii) calculations are made by the Borrower
demonstrating compliance with the covenants contained in Sections 9.08 through
9.10, inclusive, for the Calculation Period most recently ended prior to such
Incremental Term Loan Borrowing Date on a Pro Forma Basis, as if the relevant
Incremental Term Loans to be made pursuant to such Incremental Term Loan
Commitments (assuming the full utilization thereof) had been incurred, and the
proposed Permitted Acquisition (if any) to be financed with the proceeds of such
Term Loans (as well as other Permitted Acquisitions theretofore consummated
after the first day of such Calculation Period) had occurred, on the first day
of such Calculation Period, (iii) such Incremental Term Loans shall be permitted
to be incurred under the terms of the Senior Second Lien Note Documents and the
Senior Subordinated Note Documents; (iv) the delivery by the Borrower of an
officer’s certificate to the Administrative Agent certifying as to compliance
with preceding clauses (i), (ii) and (iii) and containing the calculations
required by clause (ii), (v) the delivery by the Borrower to the Administrative
Agent of an acknowledgement in form and substance reasonably satisfactory to the
Administrative Agent and executed by each Guarantor acknowledging that all such
Incremental Term Loans shall constitute (and be included in the definition of)
“Guaranteed Obligations” under each Guaranty of such Guarantor; (vi) the
delivery by the Borrower and its Subsidiaries of such technical amendments,

 

-11-



--------------------------------------------------------------------------------

modifications and/or supplements, if any, to the respective Security Documents
as are reasonably requested by the Administrative Agent to ensure that the
additional Obligations to be incurred pursuant to the Incremental Term Loan
Commitments are secured by, and entitled to the benefits of, the relevant
Security Documents, and each of the Banks hereby agrees to, and authorizes the
Collateral Agent to enter into, any such technical amendments, modifications
and/or supplements; (vii) the delivery by the Borrower to the Administrative
Agent of an opinion or opinions, in form and substance reasonably satisfactory
to the Administrative Agent, from counsel to the Credit Parties reasonably
satisfactory to the Administrative Agent and dated such date, covering such
matters as may be reasonably requested by the Administrative Agent, (viii) the
delivery by Holdings, the Borrower and the other Credit Parties to the
Administrative Agent of such other officers’ certificates, resolutions and
evidence of good standing as the Administrative Agent shall reasonably request
and (ix) the completion by Holdings and the other Credit Parties of such other
actions as the Administrative Agent may reasonably request in connection with
such Incremental Term Loan Commitment.

“Incremental Term Loan Maturity Date” shall mean, for any Separate Tranche
Incremental Term Loans, the final maturity date set forth for such Separate
Tranche Incremental Term Loans in the respective Incremental Term Loan
Commitment Agreement relating thereto.

“Initial Term Loan” shall have the meaning provided in Section 1.01(a) (and, for
the avoidance of doubt, shall include all Term Loans under and as defined in
this Agreement prior to giving effect to the First Amendment).

“Initial Term Loan Commitment” shall mean, each Term Loan Commitment under and
as defined in the Credit Agreement before giving effect to the First Amendment.

“Salt Lake City Quintex Acquisition” shall mean the purchase by the Borrower or
one or more of its Subsidiaries of substantially all of the assets of Quintex
Corporation, a Utah corporation.

“Same Tranche Incremental Term Loan” shall have the meaning provided in
Section 1.15(a).

“Separate Tranche Incremental Term Loan” shall have the meaning provided in
Section 1.15(a).

“Spokane Quintex Acquisition” the purchase by the Borrower or one or more of its
Subsidiaries of substantially all of the assets of Quintex Corporation, a
Washington corporation.

“Term Loan” shall mean, collectively, each Initial Term Loan and each
Incremental Term Loan.

 

-12-



--------------------------------------------------------------------------------

“Term Loan Commitment” shall mean each Initial Term Loan Commitment and each
Incremental Term Loan Commitment.

“Total Commitment” shall mean the sum of the Total Term Loan Commitment and the
Total Revolving Loan Commitment.

“Total Incremental Term Loan Commitment” shall mean, at any time, the sum of the
Incremental Term Loan Commitments of each of the Banks at such time.

“Total Initial Term Loan Commitment” shall mean, at any time, the sum of the
Initial Term Loan Commitments of each of the Banks at such time.

“Total Term Loan Commitment” shall mean the Total Initial Term Loan Commitment
and the Total Incremental Term Loan Commitment.

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being three (subject to the immediately succeeding
sentence) separate Tranches, i.e., (i) Initial Term Loans, (ii) Revolving Loans
and (iii) Swingline Loans. In addition, and notwithstanding the foregoing, any
Incremental Term Loans may be made pursuant to one or more additional Tranches
of Term Loans as Separate Tranche Incremental Term Loans hereunder which shall
be designated pursuant to the respective Incremental Term Loan Commitment
Agreement in accordance with the relevant requirements specified in
Section 1.15.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

23. Section 14.12 of the Credit Agreement is hereby amended by inserting the
following new clause (e) at the end of said Section:

“(e) Holdings, the Borrower, the Administrative Agent and each Incremental Term
Loan Bank may, in accordance with the provisions of Section 1.15, enter into an
Incremental Term Loan Commitment Agreement, provided that after the execution
and delivery by Holdings, the Borrower, the Administrative Agent and each such
Incremental Term Loan Bank of such Incremental Term Loan Commitment Agreement,
such Incremental Term Loan Commitment Agreement may thereafter only be modified
in accordance with the requirements of clause (a) above of this Section 14.12.
In addition, the Borrower and the Administrative Agent are hereby authorized to
enter into technical amendments to this Agreement to effect the incurrence of
any Incremental Term Loans.”.

 

-13-



--------------------------------------------------------------------------------

24. Section 14.14 of the Credit Agreement is hereby amended by inserting the
following text immediately after the penultimate sentence of said Section:

“The registration of any provision of Incremental Term Loan Commitments pursuant
to Section 1.15 shall be recorded by the Administrative Agent on the Register
only upon the acceptance of the Administrative Agent of a properly executed and
delivered Incremental Term Loan Commitment Agreement. Coincident with the
delivery of such Incremental Term Loan Commitment Agreement for acceptance and
registration of the provision of an Incremental Term Loan Commitment, or as soon
thereafter as practicable, new Term Notes shall be issued to the respective
Incremental Term Loan Bank at the request of such Incremental Term Loan Bank.”.

25. Exhibit A to the Credit Agreement is hereby amended by deleting the text
“[Term Loans]” appearing in said Exhibit and inserting the text “[Initial Term
Loans] [Incremental Term Loans]” in lieu thereof.

26. The Credit Agreement is hereby further amended by inserting a new Exhibit M
thereto in the form of Exhibit M attached hereto.

27. Notwithstanding anything to the contrary contained in Section 8.14 of the
Credit Agreement (as amended hereby) or the definition of “Permitted
Acquisition” contained in the Credit Agreement (as amended hereby), the Salt
Lake City Quintex Acquisition and the Spokane Quintex Acquisition are hereby
deemed to be two separate and distinct acquisitions for all purposes under the
Credit Agreement.

II. Waivers to Credit Agreement.

1. Holdings and the Borrower have informed the Banks that as a result of
management’s internal review of its records and determination that certain
Credit Parties had not fulfilled certain obligations under bottle and resin
supply agreements with Dean Foods Company, formerly known as Suiza Foods Company
(“Dean Foods”) and certain affiliates of Dean Foods, (i) Consolidated Container
Company LP, Holdings and the Borrower have entered into a Settlement Agreement,
dated August 22, 2006, as amended August 25, 2006 (the “Settlement Agreement”)
with Dean Foods under which such Credit Parties will pay $10,000,000 to Dean
Foods in installments through 2008, (ii) Holdings’ previously issued financial
statements for the years ended December 31, 2005, 2004 and 2003 (and the fiscal
quarters comprising such fiscal years) and for the fiscal quarter ended
March 31, 2006 (such financial statements, collectively, the “Original Financial
Statements”) should no longer be relied upon and should be restated (the
“Restatement”) as promptly as practicable (such restated financial statements,
the “Restated Financial Statements”), which Restated Financial Statements have
now been delivered to the Banks (together with a revised compliance certificate
as described in Section 8.01(e) of the Credit Agreement in respect of each Test
Period ending during such period), (iii) Holdings and the Borrower failed to
deliver the financial statements for the quarter ended June 30, 2006 within the
time period required by Section 8.01(b) of the Credit Agreement, but financial
statements for such quarter otherwise satisfying the requirements of
Section 8.01(b) have now been delivered to the Banks, (iv) Holdings and the
Borrower failed to

 

-14-



--------------------------------------------------------------------------------

deliver the financial statements for the month ended July 31, 2006 within the
time period required by Section 8.01(a) of the Credit Agreement, but financial
statements for such month otherwise satisfying the requirements of
Section 8.01(a) have now been delivered to the Banks, (v) the Original Financial
Statements delivered pursuant to Section 7.05 of the Credit Agreement did not
comply with the terms of such Section and (vi) Holdings and the Borrower
maintained books and records in a manner which did not comply with the terms of
Section 8.02 of the Credit Agreement (the matters referred to in this Section
II(1), collectively, the “Disclosed Matters”).

2. To the extent representations and warranties contained in Sections 7.05 and
7.07 of the Credit Agreement constituted a misrepresentation solely as a result
of the foregoing Disclosed Matters, the Banks hereby waive any Default or Event
of Default arising under Section 10.02 of the Credit Agreement as a result
thereof.

3. The Banks hereby waive the failure of Holdings and the Borrower to deliver
financial statements for the month ended July 31, 2006 within the time period
required by Section 8.01(a) of the Credit Agreement, and also hereby waive any
Default or Event of Default arising under Section 10.03 of the Credit Agreement
as a result of such failure.

4. The Banks hereby waive the failure of Holdings and the Borrower to deliver
financial statements for the fiscal quarter ended June 30, 2006 within the time
period required by Section 8.01(b) of the Credit Agreement, and also hereby
waive any Default or Event of Default arising under Section 10.03 of the Credit
Agreement as a result of such failure.

5. The Banks hereby waive the failure of Holdings and the Borrower to provide
notice of any Default and/or Event of Default arising from the Disclosed Matters
within the time period required by Section 8.01(g) of the Credit Agreement, and
also hereby waive any Default or Event of Default arising under Section 10.03 of
the Credit Agreement as a result of such failure.

6. To the extent Section 8.02 of the Credit Agreement was violated solely as a
result of the foregoing Disclosed Matters, the Banks hereby waive such violation
and any Default or Event of Default arising under Section 10.03 of the Credit
Agreement as a result thereof.

7. To the extent Section 8.05 of the Credit Agreement was violated solely as a
result of the foregoing Disclosed Matters, the Banks hereby waive such violation
and any Default or Event of Default arising under Section 10.03 of the Credit
Agreement as a result thereof.

8. To the extent (a) Sections 9.08, 9.09 and 9.10 of the Credit Agreement were
violated solely as a result of the foregoing Disclosed Matters for (and only
for) the Test Period ended September 30, 2005 and (b) Section 9.10 of the Credit
Agreement was violated solely as a result of the foregoing Disclosed Matters for
(and only for) the Test Period ended December 31, 2005, the Banks hereby waive
such violations and any Default or Event of Default arising under Section 10.03
of the Credit Agreement as a result thereof.

9. The Banks hereby waive any Default or Event of Default that arose under
Section 10.04 of the Credit Agreement as a result of a default by the Borrower
in its obligation to

 

-15-



--------------------------------------------------------------------------------

deliver financial statements for the fiscal quarter ended June 30, 2006 to the
holders of the Senior Second Lien Notes and the Senior Subordinated Notes within
the time period required by the Senior Second Lien Note Documents and the Senior
Subordinated Note Documents, but only to the extent that such defaults have been
cured prior to the First Amendment Effective Date.

10. The Banks hereby confirm and agree that, for the purposes of the Credit
Agreement, the Disclosed Matters in and of themselves shall not constitute or be
deemed to be a “Material Adverse Effect”.

III. Miscellaneous Provisions.

1. In order to induce the Banks to enter into this First Amendment, the Borrower
hereby represents and warrants that:

(a) no Default or Event of Default exists as of the First Amendment Effective
Date (as defined below), immediately after giving effect thereto; and

(b) all of the representations and warranties contained in the Credit Agreement
and the other Credit Documents are true and correct in all material respects on
the First Amendment Effective Date, immediately after giving effect thereto,
with the same effect as though such representations and warranties had been made
on and as of the First Amendment Effective Date (it being understood that any
representation or warranty made as of a specific date shall be true and correct
in all material respects only as of such specific date).

2. This First Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

3. This First Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with the Borrower and the Administrative Agent.

4. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK (WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAWS PROVISIONS THEREOF).

5. This First Amendment shall become effective on the date (the “First Amendment
Effective Date”) when each of the following conditions shall have been
satisfied:

(i) each Credit Party and the Required Banks shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered
(including by way of facsimile transmission) the same to White & Case LLP, 1155
Avenue of

 

-16-



--------------------------------------------------------------------------------

the Americas, New York, NY 10036, attention: May Yip-Daniels (facsimile number:
212-354-8113, email address: myip@whitecase.com);

(ii) the Borrower shall have paid to the Administrative Agent all fees, costs
and expenses (including without limitation, legal fees and expenses) payable to
the Administrative Agent to the extent then due; and

(iii) the Borrower shall have paid the Amendment Fee as provided in
Section II(6) below.

6. The Borrower agrees to pay to each Bank which executes and delivers to the
Administrative Agent a counterpart hereof (including by way of facsimile (or
other electronic) transmission by 5:00 p.m. (New York time) on October 13, 2006,
a non-refundable cash fee (the “Amendment Fee”) in an amount equal to 0.25% of
the sum of (a) such Bank’s Revolving Loan Commitment plus (b) such Bank’s
outstanding Term Loans, in each case as same is in effect on the First Amendment
Effective Date. The Amendment Fee shall be due and payable on the First
Amendment Effective Date (and only payable so long as the First Amendment
Effective Date occurs) and shall be paid by the Borrower to the Administrative
Agent for distribution to the Banks entitled thereto.

7. By executing and delivering a copy hereof, each Credit Party hereby agrees
that all Loans (including, without limitation, all Incremental Term Loans) shall
be fully guaranteed pursuant to the various Guaranties in accordance with the
terms and provisions thereof and shall be fully secured pursuant to the Security
Documents.

8. From and after the First Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement, as modified hereby.

*         *         *

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.

 

CONSOLIDATED CONTAINER HOLDINGS LLC By:  

/s/ Richard P. Sehring

Name:   Richard P. Sehring Title:   CFO CONSOLIDATED CONTAINER COMPANY LLC By:  

/s/ Richard P. Sehring

Name:   Richard P. Sehring Title:   CFO



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY

AMERICAS, Individually and as Administrative

Agent

By  

/s/ Evelyn Thierry

Name:   Evelyn Thierry Title:   Vice President By  

/s/ Omayra Laucella

Name:   Omayra Laucella Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF OCTOBER
13, 2006, AMONG CONSOLIDATED CONTAINER HOLDINGS LLC, CONSOLIDATED CONTAINER
COMPANY LLC, VARIOUS BANKS PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST
COMPANY AMERICAS, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION: Grand Central
Asset Trust, BDC Series By:  

/s/ Mikus N. Kins

Name:   Mikus N. Kins Title:   Attorney-in-fact NAME OF INSTITUTION: SOL Loan
Funding LLC By:  

/s/ Matthew Massier

Name:   Matthew Massier Title:   As Attorney In Fact NAME OF INSTITUTION: ULT
CBNA Loan Funding LLC, for itself or as agent for ULT CFPI Loan Funding LLC By:
 

/s/ Matthew Massier

Name:   Matthew Massier Title:   As Attorney In Fact NAME OF INSTITUTION: AIMCO
CLO, Series 2006-A By:  

/s/

Name:   illegible Title:  



--------------------------------------------------------------------------------

NAME OF INSTITUTION: AIMCO CLO, Series 2005-A By:  

/s/

Name:   illegible Title:   NAME OF INSTITUTION: AIMCO CDO, Series 2000-A By:  

/s/

Name:   illegible Title:   NAME OF INSTITUTION: Allstate Life Insurance Company
By:  

/s/

Name:   illegible Title:   NAME OF INSTITUTION:

Northwoods Capital IV, Limited

By: Angelo, Gordon & Co., L.P.

As Collateral Manager

By:  

/s/ Bruce Martin

Name:   Bruce Martin Title:   Managing Director NAME OF INSTITUTION:

Northwoods Capital V, Limited

By: Angelo, Gordon & Co., L.P.

As Collateral Manager

By:  

/s/ Bruce Martin

Name:   Bruce Martin Title:   Managing Director



--------------------------------------------------------------------------------

NAME OF INSTITUTION:

Northwoods Capital VI, Limited

By: Angelo, Gordon & Co., L.P.

As Collateral Manager

By:  

/s/ Bruce Martin

Name:   Bruce Martin Title:   Managing Director NAME OF INSTITUTION: Black
Diamond International Funding, Ltd. By:  

/s/ Simon Wetherell

Name:   Simon Wetherell Title:   Director NAME OF INSTITUTION:

BLACK DIAMOND CLO 2005-1, LTD.

BY: Black Diamond Capital Management, L.L.C. as Its Collateral Manager

By:  

/s/ Stephen H. Deckoff

Name:   Stephen H. Deckoff Title:   Managing Partner, Black Diamond Capital
Management, L.L.C. By:  

/s/ James J. Zenni, Jr.

Name:   James J. Zenni, Jr. Title:   President & Managing Partner, Black Diamond
Capital Management, L.L.C. NAME OF INSTITUTION:

Watch Tower CLOIPLC

By: Citadel Limited Partnership, Collateral Manager.

By: Citadel Investment Group, L.L.C., its General Partner

By:  

/s/ Erica L. Tarpey

Name:   Erica L. Tarpey Title:   Authorized Signatory



--------------------------------------------------------------------------------

NAME OF INSTITUTION: Classic Cayman B.C. Limited By:  

/s/ Brian Schneider

Name:   Brian Schneider Title:   Authorized Signatory By:  

/s/ Janet Wolff

Name:   Janet Wolff Title:   Authorized Signatory NAME OF INSTITUTION: TRS 1 LLC
By:   Deutsche Bank Trust Company Americas, its sole member By:   DB Services
New Jersey, Inc. By:  

/s/ Alice L. Wagner

Name:   Alice L. Wagner Title:   Vice President By:  

/s/ Deirdre Whorton

Name:   Deirdre Whorton Title:   Assistant Vice President NAME OF INSTITUTION:
TRS BRUIN LLC By:   Deutsche Bank AG Cayman Islands Branch, its sole member By:
  DB Services New Jersey, Inc. By:  

/s/ Alice L. Wagner

Name:   Alice L. Wagner Title:   Vice President By:  

/s/ Deirdre Whorton

Name:   Deirdre Whorton Title:   Assistant Vice President NAME OF INSTITUTION:
SENIOR DEBT PORTFOLIO By:   Boston Management and Research as Investment Advisor
By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President

 



--------------------------------------------------------------------------------

NAME OF INSTITUTION: EATON VANCE SENIOR INCOME TRUST By:   Eaton Vance
Management as Investment Advisor By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President NAME OF INSTITUTION: EATON
VANCE INSTITUTIONAL SENIOR LOAN FUND By:   Eaton Vance Management as Investment
Advisor By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President NAME OF INSTITUTION: EATON
VANCE CDO III, LTD. By:   Eaton Vance Management as Investment Advisor By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President NAME OF INSTITUTION: EATON
VANCE CDO IV, LTD. By:   Eaton Vance Management as Investment Advisor By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President NAME OF INSTITUTION: EATON
VANCE CDO VIII, LTD. By:   Eaton Vance Management as Investment Advisor By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President NAME OF INSTITUTION:
GRAYSON & CO By:   Boston Management and Research as Investment Advisor By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President



--------------------------------------------------------------------------------

NAME OF INSTITUTION: EATON VANCE LIMITED DURATION INCOME FUND By:   Eaton Vance
Management as Investment Advisor By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President NAME OF INSTITUTION: EATON
VANCE SENIOR FLOATING-RATE TRUST By:   Eaton Vance Management as Investment
Advisor By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President NAME OF INSTITUTION: Flagship
CLO II By:   Deutsche Asset Management, Inc. as Subadvisor By:  

/s/ Joseph Tavolieri

Name:   Joseph Tavolieri Title:   Vice President By:  

/s/ John Thierfelder

Name:   John Thierfelder Title:   Vice President NAME OF INSTITUTION: Flagship
CLO V By:   Deutsche Asset Management, Inc. By:  

/s/ Joseph Tavolieri

Name:   Joseph Tavolieri Title:   Vice President By:  

/s/ John Thierfelder

Name:   John Thierfelder Title:   Vice President



--------------------------------------------------------------------------------

NAME OF INSTITUTION: GENERAL ELECTRIC CAPITAL CORPORATION By:  

/s/ James R. Persico

Name:   James R. Persico Title:   Duly Authorized Signatory NAME OF INSTITUTION:
General Electric Capital Corporation, As Administrator For, Merritt CLO Holding
LLC By:  

/s/ Amanda J. Van Heyst

Name:   Amanda J. Van Heyst Title:   Duly Authorized Signatory NAME OF
INSTITUTION: KZH Pondview LLC By:  

/s/ V. Conway

Name:   V. Conway Title:   NAME OF INSTITUTION: Loan Funding IV LLC By:  
Highland Capital Management, L.P., As Collateral Manager By:   Strand Advisors,
Inc., Its General Partner By:  

/s/ Brian Lohrding

Name:   Brian Lohrding Title:   Treasurer, Strand Advisors, Inc., General
Partner of Highland Capital Management, L.P. NAME OF INSTITUTION: Loan Star
State Trust By:   Highland Capital Management, L.P., As Collateral Manager By:  
Strand Advisors, Inc., Its Investment Advisor By:  

/s/ Brian Lohrding

Name:   Brian Lohrding Title:   Treasurer, Strand Advisors, Inc., General
Partner of Highland Capital Management, L.P.



--------------------------------------------------------------------------------

NAME OF INSTITUTION: First Trust/Highland Capital Floating Rate Income Fund By:
 

/s/ Joe Dougherty

Name:   Joe Dougherty Title:   Portfolio Manager NAME OF INSTITUTION: Highland
Floating Rate Advantage Fund By:  

/s/ Joe Dougherty

Name:   Joe Dougherty Title:   Senior Vice President NAME OF INSTITUTION:
Highland Floating Rate LLC By:  

/s/ Joe Dougherty

Name:   Joe Dougherty Title:   Senior Vice President NAME OF INSTITUTION:
Highland Credit Strategies Fund By:  

/s/ Joe Dougherty

Name:   Joe Dougherty Title:   Portfolio Manager NAME OF INSTITUTION: Morgan
Stanley Prime Income Trust By:  

/s/ Jinny Kim

Name:   Jinny Kim Title:   Executive Director



--------------------------------------------------------------------------------

NAME OF INSTITUTION: Natezix Banques Populaires By:  

/s/ Frank Madden

Name:   Frank Madden Title:   Vice President By:  

/s/ Kelvin Cheng

Name:   Kelvin Cheng Title:   Vice President NAME OF INSTITUTION: IDS Life
Insurance Company By:   RiverSource Investments, LLC as Collateral Manager By:  

/s/ Yvonne E. Stevens

Name:   Yvonne E. Stevens Title:   Senior Managing Director NAME OF INSTITUTION:
Ameriprise Certificate Company By:   RiverSource Investments, LLC as Collateral
Manager By:  

/s/ Yvonne E. Stevens

Name:   Yvonne E. Stevens Title:   Senior Managing Director NAME OF INSTITUTION:
Centurion CDO III, Limited By:   RiverSource Investments, LLC as Collateral
Manager By:  

/s/ Robin C. Stancil

Name:   Robin C. Stancil Title:   Director of Operations NAME OF INSTITUTION:
Centurion CDO VI, Ltd. By:   RiverSource Investments, LLC as Collateral Manager
By:  

/s/ Robin C. Stancil

Name:   Robin C. Stancil Title:   Director of Operations



--------------------------------------------------------------------------------

NAME OF INSTITUTION: Centurion CDO VII, Ltd. By:   RiverSource Investments, LLC
as Collateral Manager By:  

/s/ Robin C. Stancil

Name:   Robin C. Stancil Title:   Director of Operations NAME OF INSTITUTION:
Centurion CDO 8, Limited By:   RiverSource Investments, LLC as Collateral
Manager By:  

/s/ Robin C. Stancil

Name:   Robin C. Stancil Title:   Director of Operations NAME OF INSTITUTION:
Centurion CDO 9, Ltd. By:   RiverSource Investments, LLC as Collateral Manager
By:  

/s/ Robin C. Stancil

Name:   Robin C. Stancil Title:   Director of Operations NAME OF INSTITUTION:
Cent CDO 10, Ltd. By:   RiverSource Investments, LLC as Collateral Manager By:  

/s/ Robin C. Stancil

Name:   Robin C. Stancil Title:   Director of Operations NAME OF INSTITUTION:
Cent CDO XI, Limited By:   RiverSource Investments, LLC as Collateral Manager
By:  

/s/ Robin C. Stancil

Name:   Robin C. Stancil Title:   Director of Operations



--------------------------------------------------------------------------------

NAME OF INSTITUTION: Sequils-Centurion V, Ltd. By:   RiverSource Investments,
LLC as Collateral Manager By:  

/s/ Robin C. Stancil

Name:   Robin C. Stancil Title:   Director of Operations NAME OF INSTITUTION:
Sankaty Advisors, LLC as Collateral Manager for AVERY POINT CLO, LTD., as Term
Lender By:  

/s/ Jeffrey Hawkins

Name:   Jeffrey Hawkins Title:   Executive Vice President NAME OF INSTITUTION:
Sankaty Advisors, LLC as Collateral Manager for Brant Point CBO 1999-1, LTD., as
Term Lender By:  

/s/ Jeffrey Hawkins

Name:   Jeffrey Hawkins Title:   Executive Vice President NAME OF INSTITUTION:
Chatham Light II CLO, Limited, by Sankaty Advisors, LLC as Collateral Manager
By:  

/s/ Jeffrey Hawkins

Name:   Jeffrey Hawkins Title:   Executive Vice President NAME OF INSTITUTION:
Katonah III, Ltd. by Sankaty Advisors LLC as Collateral Manager By:  

/s/ Jeffrey Hawkins

Name:   Jeffrey Hawkins Title:   Executive Vice President



--------------------------------------------------------------------------------

NAME OF INSTITUTION: Sankaty Advisors, LLC as Collateral Manager for Race Point
CLO, Limited, as Term Lender By:  

/s/ Jeffrey Hawkins

Name:   Jeffrey Hawkins Title:   Executive Vice President NAME OF INSTITUTION:
Sankaty Advisors, LLC as Collateral Manager for Race Point II CLO, Limited, as
Term Lender By:  

/s/ Jeffrey Hawkins

Name:   Jeffrey Hawkins Title:   Executive Vice President NAME OF INSTITUTION:
Sankaty High Yield Partners, II L.P. By:  

/ s/ Jeffrey Hawkins

Name:   Jeffrey Hawkins Title:   Executive Vice President NAME OF INSTITUTION:
HARBOUR TOWN FUNDING LLC By:  

/s/ Christina L. Ramseur

Name:   Christina L. Ramseur Title:   Assistant Vice President NAME OF
INSTITUTION: Emerald Orchard Limited By:  

/s/ Neam Ahmed

Name:   Neam Ahmed Title:   Authorized Signatory NAME OF INSTITUTION: FIELD
POINT I, LTD. By:  

/ s/ Richard Petrilli

Name:   Richard Petrilli Title:   Authorized Signatory



--------------------------------------------------------------------------------

NAME OF INSTITUTION: Stanfield Veyron CLO, Ltd. By:   Stanfield Capital
Partners, LLC as its Collateral Manager By:  

/s/ Christopher E. Jansen

Name:   Christopher E. Jansen Title:   Managing Partner NAME OF INSTITUTION:
Stanfield Arbitrage CLO, Ltd. By:   Stanfield Capital Partners, LLC as its
Collateral Manager By:  

/s/ Christopher E. Jansen

Name:   Christopher E. Jansen Title:   Managing Partner NAME OF INSTITUTION:
Stanfield Quattro CLO, Ltd. By:   Stanfield Capital Partners, LLC as its
Collateral Manager By:  

/s/ Christopher E. Jansen

Name:   Christopher E. Jansen Title:   Managing Partner NAME OF INSTITUTION:
Stanfield Vantage CLO, Ltd. By:   Stanfield Capital Partners, LLC as its
Collateral Manager By:  

/s/ Christopher E. Jansen

Name:   Christopher E. Jansen Title:   Managing Partner NAME OF INSTITUTION: Van
Kampen Senior Income Trust By:   Van Kampen Asset Management By:  

/s/ Christina Jamieson

Name:   Christina Jamieson Title:   Executive Director



--------------------------------------------------------------------------------

NAME OF INSTITUTION: Van Kampen Senior Loan Fund By:   Van Kampen Asset
Management By:  

/s/ Christina Jamieson

Name:   Christina Jamieson Title:   Executive Director NAME OF INSTITUTION: WB
Loan Funding 2, LLC By:  

/s/ Diana M. Himes

Name:   Diana M. Himes Title:   Associate NAME OF INSTITUTION: Foothill Income
Trust II, L.P. By:   FIT II GP, LLC, Its Gen Partner By:  

/s/ Sean Dixon

Name:   Sean Dixon Title:   Managing Member NAME OF INSTITUTION: FOOTHILL CLO I,
LTD. By:   The Foothill Group, Inc., as attorney-in-fact By:  

/s/ Sean Dixon

Name:   Sean Dixon Title:   Managing Member NAME OF INSTITUTION: WELLS CAPITAL
MANAGEMENT - 16896700 By:  

/s/ Phil Susser

Name:   Phil Susser Title:   Senior Analyst



--------------------------------------------------------------------------------

NAME OF INSTITUTION: WELLS CAPITAL MANAGEMENT - 16017000 By:  

/s/ Phil Susser

Name:   Phil Susser Title:   Senior Analyst NAME OF INSTITUTION: WELLS CAPITAL
MANAGEMENT - 14945000 By:  

/s/ Phil Susser

Name:   Phil Susser Title:   Senior Analyst NAME OF INSTITUTION: WELLS CAPITAL
MANAGEMENT - 13823100 By:  

/s/ Phil Susser

Name:   Phil Susser Title:   Senior Analyst NAME OF INSTITUTION: WELLS CAPITAL
MANAGEMENT - 13702900 By:  

/s/ Phil Susser

Name:   Phil Susser Title:   Senior Analyst NAME OF INSTITUTION: WELLS CAPITAL
MANAGEMENT - 12222133 By:  

/s/ Phil Susser

Name:   Phil Susser Title:   Senior Analyst NAME OF INSTITUTION: WELLS CAPITAL
MANAGEMENT - 12831400 By:  

/s/ Phil Susser

Name:   Phil Susser Title:   Senior Analyst



--------------------------------------------------------------------------------

Each of the undersigned, each being a Credit Party under, and as defined in, the
Credit Agreement referenced in the foregoing First Amendment, hereby consents to
the entering into of the First Amendment and agrees to the provisions thereof.

 

REID PLASTICS GROUP LLC By:  

/s/ Richard P. Sehring

Name:   Richard P. Sehring Title:   CFO CONSOLIDATED CONTAINER COMPANY LP By:  

/s/ Richard P. Sehring

Name:   Richard P. Sehring Title:   CFO PLASTIC CONTAINERS LLC By:  

/s/ Richard P. Sehring

Name:   Richard P. Sehring Title:   CFO CONSOLIDATED CONTAINER CAPITAL, INC. By:
 

/s/ Richard P. Sehring

Name:   Richard P. Sehring Title:   CFO CONTINENTAL CARIBBEAN CONTAINERS, INC.
By:  

/s/ Richard P. Sehring

Name:   Richard P. Sehring Title:   CFO



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF INCREMENTAL

TERM LOAN COMMITMENT AGREEMENT

[Name(s) of Bank(s)]

[Date]

Consolidated Container Company LLC

3101 Towercreek Parkway

Suite 300

Atlanta, GA 30339

Attention:

 

re: Incremental Term Loan Commitment

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement, dated as of May 20, 2004 (as
amended, modified, restated and/or supplemented from time to time, the “Credit
Agreement”), among CONSOLIDATED CONTAINER HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), CONSOLIDATED CONTAINER COMPANY LLC, a Delaware
limited liability company (the “Borrower”), the Banks party thereto and DEUTSCHE
BANK TRUST COMPANY AMERICAS, as Administrative Agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms used
herein shall have the respective meanings set forth in the Credit Agreement.

Each Bank (each, an “Incremental Term Loan Bank”) party to this letter agreement
(this “Agreement”) hereby severally agrees to provide the Incremental Term Loan
Commitment set forth opposite its name on Annex I attached hereto (for each such
Incremental Term Loan Bank, its “Incremental Term Loan Commitment”). Each
Incremental Term Loan Commitment provided pursuant to this Agreement shall be
subject to the terms and conditions set forth in the Credit Agreement, including
Section 1.15 thereof.

Each Incremental Term Loan Bank and the Borrower acknowledge and agree that,
with respect to the Incremental Term Loan Commitment provided by such
Incremental Term Loan Bank pursuant to this Agreement, such Incremental Term
Loan Bank shall receive an upfront fee equal to that amount set forth opposite
its name on Annex I attached hereto, which upfront fee shall be due and payable
to such Incremental Term Loan Bank on the effective date of this Agreement.



--------------------------------------------------------------------------------

Exhibit M

Page 2

Each Incremental Term Loan Bank, to the extent that it is not already a Bank
under the Credit Agreement, (i) confirms that it is an Eligible Transferee,
(ii) confirms that it has received a copy of the Credit Agreement and the other
Credit Documents, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement and to
become a Bank under the Credit Agreement, (iii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Bank and based on such documents and information as it shall deem appropriate at
the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, (iv) appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Credit Documents as are delegated to the Administrative Agent and the Collateral
Agent, as the case may be, by the terms thereof, together with such powers as
are reasonably incidental thereto, (v) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Bank, and (vi) in the case of
each such Incremental Term Loan Bank organized under the laws of a jurisdiction
outside the United States, attaches the applicable forms described in
Section 4.04(b) of the Credit Agreement certifying as to its entitlement to a
complete exemption from United States withholding taxes with respect to all
payments to be made under the Credit Agreement and the other Credit Documents.

The Borrower acknowledges and agrees that all Obligations with respect to
Incremental Term Loans shall be fully secured pursuant to the Security Documents
in accordance with the terms and provisions thereof. Each Guarantor acknowledges
and agrees that all Obligations with respect to Incremental Term Loans shall be
fully guaranteed pursuant to the relevant Guaranty in accordance with the terms
and provisions thereof and shall be fully secured pursuant to the Security
Documents in accordance with the terms and provision thereof.

The effective date of this Agreement shall be the date on which the parties
hereto have executed a counterpart of this Agreement and delivered same to the
Administrative Agent at the Notice Office. Incremental Term Loans pursuant to
the incremental Term Loan Commitments undertaken pursuant hereto shall be
incurred as and subject to the conditions set forth in the definition of
Incremental Term Loan Commitment Requirements and the additional conditions set
forth in Section 1.15 of the Credit Agreement, including, without limitation,
the conditions that (i) all fees required to be paid in connection herewith have
been paid and (ii) the conditions precedent set forth in Annex II hereto have
been satisfied.

You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on                  ,         . If you do not so accept this Agreement
by such time, our Incremental Term Loan Commitments set forth in this Agreement
shall be deemed cancelled.

After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by fax) by the
parties hereto, this Agreement may only be changed, modified or varied by
written instrument in accordance with the requirements for the modification of
Credit Documents pursuant to Section 14.12 of the Credit Agreement.

* * *



--------------------------------------------------------------------------------

Exhibit M

Page 3

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

Very truly yours, [NAME OF BANK] By  

 

Name:   Title:  

Agreed and Accepted

this              day of                     ,             :

 

CONSOLIDATED CONTAINER COMPANY LLC By:  

 

Name:   Title:   [NAMES OF GUARANTORS]1 By:  

 

Name:   Title:  

DEUTSCHE BANK TRUST COMPANY AMERICAS

  as Administrative Agent

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

--------------------------------------------------------------------------------

1 Insert signature blocks for each Guarantor.



--------------------------------------------------------------------------------

ANNEX I

1. Commitment

 

Name of Incremental

Term Loan Bank

  

Amount of Incremental

Term Loan Commitment

   Upfront Fee

Total

               

 

2. Terms

A. The Incremental Term Loans to be made pursuant to this Incremental Term Loan
Commitment constitute [Same Tranche Incremental Term Loans] [Separate Tranche
Incremental Term Loans].

[B. The maturity, amortization (if any) and interest rates applicable to the
Separate Tranche Incremental Term Loans are as follows:             ]



--------------------------------------------------------------------------------

ANNEX II

Conditions Precedent